

116 S745 IS: Climate Security Act of 2019
U.S. Senate
2019-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 745IN THE SENATE OF THE UNITED STATESMarch 12, 2019Mr. Menendez (for himself, Mr. Cardin, Mrs. Shaheen, Mr. Coons, Mr. Udall, Mr. Murphy, Mr. Kaine, Mr. Markey, Mr. Merkley, Mr. Booker, and Mr. Schatz) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo establish the position of Climate Security Envoy within the Department of State, who shall
			 develop
			 policies to address security concerns with climate change and serve as a
			 liaison with other Federal agencies and international partners on climate
			 security issues, to express concern with, and improved preparedness for,
			 growing security issues in the Arctic, to establish the position of
			 Special
			 Representative for the Arctic, and for other purposes.
	
 1.Short titleThis Act may be cited as the Climate Security Act of 2019. 2.FindingsCongress finds that—
 (1)the impacts of climate change are— (A)worsening natural disasters and global water, food, health, and energy insecurities;
 (B)contributing to the conditions that lead to intrastate and interstate conflict, state instability, and state failure; and
 (C)straining United States and allied military readiness, operations, and strategy; (2)the impacts of climate change on sea level and on the Arctic region are among the most significant current and projected impacts of climate change on national and international security;
 (3)during the administrations of George H. W. Bush, William J. Clinton, George W. Bush, and Barack H. Obama, various departments and agencies of the Federal Government initiated actions to prepare for and reduce climate-change-related risks to national security;
 (4)the Intelligence Community, the Department of Defense, the Department of State, a broad range of national security experts and organizations, and key allies of the United States have concluded that—
 (A)the impacts of climate change already present a strategically significant risk to the United States and our allies and partners; and
 (B)this risk will increase over time; (5)the collaboration of the National Oceanic and Atmospheric Administration, the Department of the Navy, the Department of the Air Force, the Department of Energy, the National Aeronautics and Space Administration, and the National Science Foundation on the National Earth System Prediction Capability provides accurate global analysis and prediction capabilities for the physical environment that enhances response and prevention strategies to national security threats;
 (6)comprehensive action must be taken to ensure that the response of the United States and of our key international partners is commensurate with the scale of the existing and projected climate-related risks to national and international security;
 (7)these responses should include actions— (A)to reduce the contributions to climate change caused by human activity; and
 (B)to adapt to and to increase resiliency to the impacts of climate change; and (8)the United States requires, but does not now have, comprehensive and effective whole of government, whole of nation, and international strategies to address existing climate-related security risks and anticipated increases in such risks.
 3.Climate Security EnvoySection 1 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2651a) is amended— (1)by redesignating subsection (g) as subsection (i); and
 (2)by inserting after subsection (f) the following:  (g)Climate Security Envoy (1)In generalNot later than 120 days after the date of the enactment of this Act, the President shall appoint, by and with the advice and consent of the Senate, a Climate Security Envoy, who shall serve within the Office of the Secretary of State.
 (2)DutiesThe Climate Security Envoy— (A)shall develop a climate security policy in accordance with paragraph (3);
 (B)shall coordinate the integration of the climate security policy into applied strategies across programmatic and regional bureaus and into the Department of State’s decision-making processes;
 (C)shall serve as a key point of contact for other Federal agencies, including the Department of Defense, the Department of Homeland Security, and the Intelligence Community, on climate security issues;
 (D)shall use the voice, vote, and influence of the United States to encourage other countries and international multilateral organizations to support the principles of the climate security policy implemented under paragraph (3);
 (E)shall perform such other duties and exercise such powers as the Secretary of State shall prescribe; and
 (F)may not perform the functions of the Special Envoy for Climate Change to the United Nations or serve as the United States negotiator in any international fora to address climate change.
 (3)Climate security policyThe Climate Security Envoy shall develop and implement a climate security policy that includes requirements for the Bureau of Conflict and Stabilization Operations, the Bureau of Political-Military Affairs, embassies, regional bureaus, and other offices with a role in conflict avoidance, prevention and security assistance, or humanitarian disaster response, prevention, and assistance to assess, develop, budget for, and (upon approval) implement plans, policies, and actions—
 (A)to enhance resilience to the effects of climate change as a principal means of reducing the risk of conflict and instability;
 (B)to evaluate specific added risks to certain regions and countries that are— (i)vulnerable to the effects of climate change; and
 (ii)strategically significant to the United States; (C)to account for the impacts on human health, safety, stresses, reliability, food production, fresh water and other critical natural resources, and economic activity;
 (D)to coordinate the integration of climate change risk and vulnerability assessments into the decision-making process on foreign assistance awards;
 (E)to advance principles of good governance by encouraging foreign governments, particularly nations that are least capable of coping with the effects of climate change—
 (i)to conduct climate security evaluations; and
 (ii)to facilitate the development of climate security action plans to ensure stability and public safety in disaster situations in a humane and responsible fashion; and
 (F)to evaluate the vulnerability, security, susceptibility, and resiliency of United States assets and interests abroad.
 (4)ReportThe Climate Security Envoy shall regularly report to the Secretary of State on activities described in paragraphs (2) and (3) to integrate climate concerns into agendas and program budget requests.
 (5)Rank and status of ambassadorThe Climate Security Envoy shall have the rank and status of Ambassador at Large. (6)Defined termIn this subsection, the term climate security means the effects of climate change on—
 (A)United States national security concerns and subnational, national, and regional political stability; and
 (B)overseas security and conflict situations that are potentially exacerbated by dynamic environmental factors and events, including—
 (i)the intensification and frequency of droughts, floods, wildfires, tropical storms, and other extreme weather events;
 (ii)changes in historical severe weather, drought, and wildfire patterns; (iii)the expansion of geographical ranges of droughts, floods, and wildfires into regions that had not regularly experienced such phenomena;
 (iv)global sea level rise patterns and the expansion of geographical ranges affected by drought; and (v)changes in marine environments that effect critical geostrategic waterways, such as the Arctic Ocean, the South China Sea, the South Pacific Ocean, the Barents Sea, and the Beaufort Sea..
			4.Enhancing United States understanding on global climate disruptions
 (a)In generalThe President shall conduct periodic comprehensive evaluations of present and ongoing disruptions to the global climate system that analyze—
 (1)the intensity, frequency, and range of natural disasters; (2)the scarcity of global natural resources, including fresh water;
 (3)global food, health, and energy insecurities; (4)conditions that contribute to—
 (A)intrastate and interstate conflict; (B)political and economic instability;
 (C)migration of vulnerable and underserved populations; (D)state failure; and
 (E)gender based violence; and (5)United States and allied military readiness, operations, and strategy.
 (b)PurposesThe purposes of the evaluations conducted under subsection (a) shall be— (1)to support the practical application of scientific data and research on climate change’s dynamic effects around the world towards improving resilience, adaptability, security, and stability in the face of growing global environmental risks and changes;
 (2)to ensure that the strategic planning and mission execution of United States international development and diplomatic missions adequately account for heightened and dynamic risks and challenges associated with the effects of climate change;
 (3)to improve coordination between United States science agencies conducting research and forecasts on the causes and effects of climate change and United States national security agencies; and
 (4)to better understand the effects of global climate disruptions on all genders, thereby leading to better, more sustainable, and targeted solutions.
 (c)ScopeThe evaluations conducted under subsection (a) shall— (1)examine developing countries’ vulnerabilities and risks associated with global, regional, and localized effects of climate change, including utilizing gender analysis; and
 (2)assess and make recommendations regarding necessary measures to mitigate risks and reduce vulnerabilities associated with effects, including—
 (A)sea level rise; (B)freshwater resource scarcity;
 (C)wildfires; and (D)increased intensity and frequency of extreme weather conditions and events, including flooding, drought, and extreme storm events, including tropical cyclones.
 (d)ReportThe President shall— (1)compile a report containing a summary of the results of the evaluations conducted under this section; and
 (2)make such report available to the public. 5.Transparency (a)In generalAny commission, advisory panel, or committee designated by the President to examine or evaluate climate security (as defined in section 1(g)(6) of the State Department Basic Authorities Act of 1956, as added by section 3) shall comply with the Federal Advisory Committee Act (5 U.S.C. App.).
 (b)Whistleblower protectionsSection 2302(b)(8)(A) of title 5, United States Code, is amended— (1)in clause (i), by striking , or and inserting a semicolon;
 (2)by redesignating clause (ii) as clause (iii); and (3)by inserting after clause (i) the following:
					
 (ii)a deliberate manipulation, misjudgment, removal, or obfuscation of, or failure to take into account, data and information critical to fulsome or accurate national security assessment and planning; or.
 (c)Accessibility of processesThe President shall ensure that the draft and final reports, studies, and policy recommendations relating to climate security research that are compiled by entities working under the direction of the Federal Government are made available to the public.
 6.Sense of Congress on Arctic securityIt is the sense of Congress that— (1)the rapidly changing Arctic environment—
 (A)creates new national and regional security challenges due to increased military activity in the Arctic;
 (B)heightens the risks of potential conflicts spilling over into the Arctic region from interventions and theaters of tension in other regions of the world;
 (C)threatens maritime safety due to inadequate regional resource capacity to patrol the increases in vessel traffic this remote region is experiencing from the increased expanses of open Arctic water from diminished annual levels of sea ice;
 (D)impacts public safety due to increased human activity in the Arctic region where search and rescue capacity remains very limited; and
 (E)threatens the health of the Arctic’s fragile and historically pristine environment and the unique and highly sensitive species found in the Arctic’s marine and terrestrial ecosystems; and
 (2)the United States should reduce the consequences outlined in paragraph (1) by— (A)carefully evaluating the wide variety and extremely dynamic set of security and safety risks unfolding in the Arctic;
 (B)developing policies and making preparations for mitigating and responding to threats and risks in the Arctic;
 (C)adequately funding the National Earth System Prediction Capability to substantively improve weather, ocean, and ice predictions on time scales necessary for ensuring regional security and trans-Arctic shipping;
 (D)investing in resources, including a significantly expanded icebreaker fleet, to ensure that the United States has adequate capacity to prevent and respond to security threats in the Arctic region; and
 (E)pursuing diplomatic engagements with all nations in the Arctic region to reach an agreement for— (i)maintaining peace and stability in the Arctic region; and
 (ii)fostering cooperation on stewardship and safety initiatives in the Arctic region. 7.United States Special Representative for the ArcticSection 1 of the State Department Basic Authorities Act of 1956, as amended by section 3, is further amended by inserting after subsection (g) the following:
			
				(h)Special representative for the Arctic
 (1)DesignationThe Secretary of State shall designate a Special Representative for the Arctic— (A)to coordinate the United States Government response to international disputes and needs in the Arctic;
 (B)to represent the United States Government, as appropriate, in multilateral fora in discussions concerning access, cooperation, conservation, cultural relations, and transit in the Arctic; and
 (C)to formulate United States policy to assist in the resolution of international conflicts in the Arctic.
 (2)Other responsibilitiesThe individual designated under paragraph (1) may carry out the duties set forth in paragraph (1) in addition to other assigned responsibilities..